Larkin, J.
This is an appeal from a decision of the Unemployment Insurance Appeal Board, filed June 10, 1976, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits effective February 2, 1976 under the Special Unemployment Assistance Program (SUA) because he is eligble to receive benefits under the extended benefit program provided by the New York Unemployment Insurance Law.
Claimant, presently a teacher in the New York City school system, was last employed January 30, 1976 and was terminated for nondisqualifying reasons. Prior thereto on July 7, 1974, claimant received benefits under New York State law, which made his benefit year run from July, 1974 through *119June, 1975 (Labor Law, § 521). Since claimant’s benefit year ended after February 18, 1974, he is eligible for extended benefits (Labor Law, § 601).
Claimant contends that he is not eligible for extended benfits because he did not exhaust his rights to regular benefits and that his benefit year is no longer running. He alleges that he is eligible under SUA. Extended benefits are payable to any claimant who has a valid claim and whose benefit year ended after February 17, 1975 but prior to March, 1977. Claimant’s contention that he is entitled to benefits under SUA is not valid since the claimant is presently entitled to benefits under the regular unemployment insurance program under its extended benefits provision. In order to be eligible for SUA, claimant must not be eligible for compensation under any other State or Federal unemployment compensation law (Emergency Jobs and Unemployment Assistance Act of 1974, § 203, subd [a], par [1]; US Code, tit 26, § 3304; Matter of Swyer [Levine], 52 AD2d 707).
The decision should be affirmed, without costs.
Greenblott, J. P., Kane, Mahoney and Herlihy, JJ., concur.
Decision affirmed, without costs.